PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/251,464
Filing Date: 30 Aug 2016
Appellant(s): Tian et al.



__________________
Joseph R. Mencher, Reg. No. 56,822
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 JAN 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 AUG 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0170112 A1 (“DeCastro”) in view of US 8,229859 B2 (“Samid”).

(2) Response to Argument
	Rejections under 35 USC § 103
	The appellant asserts that “there simply is no discussion or suggestion in DeCastro anywhere of anything like transferring predefined amounts of virtual currency from a first digital wallet to a plurality of second digital wallets, as recited in the independent claims. The cited portions in DeCastro, as well as at paras. [0014], [0023], [0036], [0091], and [0096], discuss digital wallets with private keys that store virtual currency, but do not actually make any distinction between a “primary” wallet and “secondary” wallets that are used like the “primary” 
	The examiner respectfully disagrees. DeCastro discloses ...performing a respective virtual currency transaction...using the first user primary wallet private key to transfer an association of predefined amounts of the virtual currency from the first user primary wallet stored...to each of the plurality of first user secondary wallets... For example,in DeCastro, particularized digital asset management functions are provided to handle both the standard and novel operations that the user of the card expects to perform, such as controlling the mining module of the system, operating a peer-to-peer network client application, regulating the minting, staking, transfer and tracking of private keys (wallets, or associated with the wallets) corresponding to assets (predefined amounts of the virtual currency) in an account (first user), operating a digital wallet configured for a particular cryptocurrency, and so on. That is, DeCastro teaches that certain amount of virtual currency can be transferred from one wallet of the first user to another wallet of the first user and that the transfer or transactions are related to amount (predefined amounts). See at least DeCastro: paragraph(s) [0062] & [0030]. In addition, digital wallets containing currency in one type or another on the cloud (e.g., on a user's account on the network). That is, DeCastro teaches that the user’s account includes a plurality of digital wallets (first user primary wallet and a plurality of first user secondary wallets). See at least DeCastro: paragraph(s) [0062] & [0032]. Hence, DeCastro makes a distinction between a “primary” wallet and “secondary” wallets for transferring the private keys associated with virtual currency. 
	In response to Appellant’s argument that DeCastro’s disclosures simply do not teach or suggest anything like the transmission of private keys for wallets associated with predefined amounts of virtual currency between user devices that is described in the independent claims (see page 8 of the Brief), the examiner submits that DeCastro discloses that the cryptocurrency module of the system comprises logic in some embodiments which provides means for executing direct transfers of coin among parties, one or more of which is offline, or not actively logged into the client application for connecting to the network which is hosting the blockchain (e.g., the consensus ledger).. for parties in a cryptocurrency transaction to exchanging private keys, or to conduct a transaction, without being directly connected to the network, and to the proper consensus blockchain on the network. See at least DeCastro: transacting parties, for example, while one or both parties are in off-line mode, both of their devices contain stored transaction data. See at least DeCastro: paragraph(s) [0030] & [0036]. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a party is associated with a device, so as to have the transfer of a private key between user devices like those in the claims.
	In response to Appellant’s argument that there is no discussion or suggestion whatsoever anywhere in Samid of any splitting operations that provides a predefined amount of coins in a plurality of different wallets (see page 9 of the Brief), the examiner submits that Samid, an analogous art of DeCastro, discloses that the split for each coin can be at any ratio up to the smallest tradable denomination, say, for instance $1.00. See at least Samid: Col. 5, lines 44-54. Samid further discloses that they (coins) act more like an electronic wallet (and often so called), since they are devices that can be used to pay a coin or a split thereof. See at least Samid: Col. 16, lines 44-51. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Samid to DeCastro for the purpose of splitting a coin of a larger denomination into coins of smaller 
	In response to Appellant’s argument that Samid simply does not disclose or suggest identifying wallets with predefined amounts of virtual currency, the examiner submits that Samid discloses that an assortment (subset) of small denominations coins, and partly used coins (split coins) may be joined into a single coin. Samid further discloses that some or all of the joined coins may be associated with an encryption key or a payment identifier (predefined amount). See at least Samid: Col. 17, line 61 through Col. 18, line 7. That is, the assortment is not random, but is for a payment or transaction with a specific payment amount. It is also noted that Samid discloses that coins may act like an electronic wallet and often so called. That is, Samid discloses identifying coins (wallets) with predefined amounts (smaller denominations) of virtual currency. See at least Samid: Col. 16, lines 44-51. 
	
	The Appellant asserts that DeCastro and Samid are both silent regarding the selection of “the subset of the first user secondary wallet private keys stored on the first user device... based on the exchange rate” as recited in claims 4, 10, and 17 (see page 11 of the Brief).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685  

                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.